tcmemo_2011_168 united_states tax_court james barnes petitioner v commissioner of internal revenue respondent docket no 8219-07l filed date james barnes pro_se alisha m harper for respondent memorandum findings_of_fact and opinion ruwe judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issues for decision are whether respondent assessed the correct amount of petitioner’s underlying income_tax_liability for and if so whether respondent abused his discretion in sustaining the notice_of_intent_to_levy for petitioner’s unpaid income_tax_liability for the taxable_year findings_of_fact at the time the petition was filed petitioner resided in kentucky this case was the subject of a previous opinion denying respondent’s motion for summary_judgment in which we found that respondent had failed to establish that petitioner’s underlying income_tax_liability was not properly in issue see barnes v commissioner tcmemo_2010_30 pursuant to that opinion this court ordered that petitioner’s case be remanded to respondent’s office of appeals for a hearing pursuant to sec_6330 at respondent’s appeals_office closest to petitioner’s residence following the issuance of the court’s order petitioner’s case was reassigned to one of respondent’s settlement officers for a supplemental determination 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure on date the settlement officer received substitute u s postal service form_3877 confirming that on date respondent mailed to petitioner a notice_of_deficiency for the tax_year which was addressed to petitioner at his last_known_address the settlement officer also obtained form_4340 certificate of assessments payments and other specified matters certified transcript for petitioner’s income_tax account for the tax_year the certified transcript indicates that respondent prepared a substitute return for petitioner assessed tax against petitioner and sent all necessary collection notices to petitioner for the tax_year the certified transcript also reflects that petitioner had dollar_figure in federal_income_tax withholding during from his employment with progress rail services progress and that petitioner made no other_payments towards hi sec_2002 income_tax_liability on date the settlement officer sent to petitioner a letter scheduling a face-to-face conference at respondent’s office of appeals in louisville kentucky on date and requesting that petitioner provide a completed collection information statement and signed income_tax returns for the taxable years and on date the settlement officer received the march letter in his office as undelivered mail bearing a notation that petitioner had moved later that day the settlement officer sent another letter to petitioner at his current address to schedule a face-to-face conference at respondent’s louisville office of appeals on date and requesting that petitioner provide collection information and signed income_tax returns for and petitioner failed to appear for the meeting on date the settlement officer sent petitioner by certified mail another letter offering petitioner an opportunity for a face-to-face conference in respondent’s louisville appeals_office on one of three alternative dates the letter also requested that petitioner provide a collection information statement and signed income_tax returns for the and taxable years petitioner signed for the august letter on date indicating its receipt on date the settlement officer received from petitioner a letter dated date in which petitioner stated his preference that the collection_due_process cdp hearing for hi sec_2002 taxable_year be handled via correspondence in petitioner’s letter he also identified his current address and requested information concerning how respondent had determined petitioner’s income_tax_liability for on date the settlement officer sent petitioner a letter by certified mail explaining that respondent had prepared a substitute return for petitioner for the tax_year since petitioner failed to file an income_tax return on the basis of wage information reported by progress and a taxable_distribution reported by national city bank of kentucky national city enclosed with the letter were transcripts reflecting all income received by petitioner during including the income from progress and national city the settlement officer allowed petitioner until date to provide any additional information concerning hi sec_2002 income_tax_liability and any collection alternatives to be considered petitioner signed for the letter on date and failed to offer any response petitioner did not present any evidence to show that he had not received the wage income from progress or the distribution from national city or that respondent’s determination of hi sec_2002 income_tax_liability was incorrect on date the settlement officer sent to petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice which sustained respondent’s notice_of_intent_to_levy the supplemental notice states in pertinent part summary and determination the taxpayer requested a hearing with appeals under the provisions of sec_6330 as to the appropriateness of the issuance of a notice_of_intent_to_levy appeals initial determination was that all legal and procedural requirements had been met and the issuance of the notice_of_intent_to_levy had been appropriate the taxpayer then petitioned the tax_court and the result was that the case was remanded to appeals with instructions that the taxpayer be granted a face to face hearing at the appeals_office nearest his residence for the purpose of disputing the underlying liability per the courts order sic appeals offered the taxpayer a second supplemental collection_due_process_hearing at the appeals_office in louisville kentucky the taxpayer opted to instead conduct the hearing via correspondence in the exchange of correspondence the settlement officer explained the basis for the tax_assessment the taxpayer however did not provide any information or evidence to show the liability was not correct therefore appeals determination remains that the legal and procedural requirements have been met the assessment of the liability is sustained and the issuance of the notice_of_intent_to_levy was appropriate on date the case was called for trial at trial petitioner chose not to testify and failed to present any evidence disputing respondent’s determination of his underlying income_tax_liability or the proposed collection action the court ordered the parties to file posttrial memoranda on or before date on date the court received a letter from petitioner explaining that he would not comply with this court’s order to submit a legal brief because it would provide some semblance of justification for the existence of this case which he was unwilling to do opinion in a sec_6330 proceeding the court reviews issues concerning a taxpayer’s underlying tax_liability on a de novo basis 114_tc_176 petitioner has the burden_of_proof regarding his underlying tax_liability see rule a smith v commissioner tcmemo_2008_229 petitioner made no specific arguments and presented no evidence to bring into doubt the correctness of the underlying tax_liability as calculated by respondent we therefore uphold respondent’s determination of petitioner’ sec_2002 tax_liability the court reviews administrative determinations by respondent’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner supra the determination of an appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see also hoyle v commissioner supra 117_tc_183 in the amended petition petitioner made unsupported claims that respondent did not meet all applicable_requirements during petitioner’s cdp hearing did not provide petitioner a fair and impartial hearing did not provide petitioner with requested documents or files did not allow petitioner to dispute his underlying tax_liability did not allow petitioner to dispute any discrepancies did not inform petitioner of his rights and did not provide petitioner any evidence supporting respondent’s underlying tax claim pursuant to our prior opinion this case was remanded to respondent’s office of appeals for further consideration the settlement officer then offered petitioner the opportunity for a face-to-face conference in louisville kentucky the appeals_office closest to petitioner’s residence after repeatedly requesting a face-to-face hearing and disputing respondent’s determination not to grant him a face-to-face hearing petitioner elected to conduct the remanded cdp hearing by correspondence the settlement officer informed petitioner how respondent had determined petitioner’s assessed deficiency for and provided petitioner with documentation supporting respondent’s determination the settlement officer also offered petitioner the opportunity to provide information concerning petitioner’s unpaid tax_liability and any potential collection alternatives petitioner failed to provide the settlement officer with any such information on the basis of the information the settlement officer reviewed during his consideration of petitioner’s cdp hearing request petitioner’s failure to dispute the income information he was provided with in connection with the underlying tax_liability and petitioner’s failure to qualify for collection alternatives the settlement officer sent to petitioner a supplemental notice sustaining respondent’s notice_of_intent_to_levy the settlement officer fully responded to petitioner’s challenges to the proposed collection action during his consideration of petitioner’s cdp hearing request when petitioner questioned how respondent had determined hi sec_2002 tax_liability the settlement officer sent petitioner a letter explaining the income information progress and national city submitted to respondent and provided petitioner with transcripts furthermore the settlement officer verified that a notice_of_deficiency was mailed to petitioner at his last_known_address and that the assessment was properly made the settlement officer also verified that the notice_and_demand for payment letter was mailed to petitioner at his last_known_address the settlement officer reviewed the available financial information regarding petitioner and concluded that collection by levy was appropriate we find that the settlement officer complied with the requirements of sec_6330 by responding to the relevant issues petitioner raised and verifying that the requirements of applicable law and administrative procedure had been met at trial petitioner offered no evidence to show that the settlement officer abused his discretion on the basis of the foregoing we hold that the settlement officer did not abuse his discretion in sustaining the notice_of_intent_to_levy to reflect the foregoing decision will be entered for respondent
